Title: Thomas Jefferson to Joseph Marx, 25 December 1817
From: Jefferson, Thomas
To: Marx, Joseph


                    
                        Monticello
Dec. 25. 17.
                    
                    Th: Jefferson presents his thanks to mr Mark Marx for the trouble he has been so kind as to take in forwarding to him the cloth from mr Flower. it is safely at hand and it’s highest value is placed in the motives of the giver, whose great personal worth was consideration sufficient for any services it was in the power of Th:J. to render him. he salutes mr Marx with esteem & respect.
                